DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 02/26/20. Claims 1-12 are presented for examination and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 arerejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,606,689 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of U.S. Patent No. 10,606,689 B2, as follows:

Present application
U.S. Patent No. 10,606,689 B2
1. A memory system comprising: an ECC unit suitable for generating a second data error flag and a second DBI error flag, which are 


second DBI flag, and a second parity, which are provided through a channel, and 
generating error-corrected third data and an error-corrected third DBI flag 
based on the second data error flag and the second DBI error flag;  a DBI unit 
suitable for generating fourth data by determining whether a plurality of third 
data bits respectively corresponding to a plurality of DBI flag bits 
substituting the third DBI flag are inverted, based on the third data and the 
third DBI flag;  and a DM unit suitable for generating a DM flag indicating 
whether a write operation is performed on a plurality of fourth data bits 
constituting the fourth data, based on the second data. 
 

sub unit and a second DM sub unit, the second data includes a plurality of 
second data groups, and the first DM sub unit generates: a first pre-DM flag 
indicating whether the number of high logics of a plurality of bits included in 
each of the second data groups is at a boundary of a masking value;  and a 
second pre-DM flag indicating whether the number of high logics of the 
plurality of bits included in each of the second data groups is equal to or 
greater than the masking value. 
 
    3.  The memory system of claim 2, wherein the second DM sub unit generates 
the DM flag bit based on the first pre-DM flag, the second pre-DM flag, the 
second data, and the second data error flag. 
 

the DM flag bit by determining whether the second pre-DM flag is corrected, 
based on the second data and the second data error flag, when the first pre-DM 
flag is high logic;  and the DM flag bit having the same logic as that of the 
second pre-DM flag when the first pre-DM flag is low logic. 
 
    5.  The memory system of claim 4, wherein, when the first pre-DM flag is 
high logic, the second DM sub unit generates the DM flag bit having the same 
logic as that of the second pre-DM flag if an error does not exist in the 
plurality of bits constituting the second data group corresponding to the first 
pre-DM flag. 
 

high logic and the second pre-DM flag is low logic, the second DM sub unit 
generates the DM flag bit of low logic if a bit in which an error occurs among 
the plurality of bits included in the second data group is high logic. 
 
    7.  The memory system of claim 4, wherein, when the first pre-DM flag is 
high logic and the second pre-DM flag is low logic, the second DM sub unit 
generates the DM flag bit of high logic if a bit in which an error occurs among 
the plurality of bits included in the second data group is low logic. 
 
    8.  The memory system of claim 4, wherein, when the first pre-DM flag is 
high logic and the second pre-DM flag is high logic, the second DM sub unit 

the plurality of bits included in the second data group is high logic. 
 
    9.  The memory system of claim 4, wherein, when the first pre-DM flag is 
high logic and the second pre-DM flag is high logic, the second DM sub unit 
generates the DM flag bit of high logic if a bit in which an error occurs among 
the plurality of bits included in the second data group is low logic. 
 
    10.  The memory system of claim 9, wherein the fourth data includes a 
plurality of fourth data groups, the fourth data group corresponding to the DM 
flag bit of high logic is a data group on which the write operation is not 
performed, and the fourth data group corresponding to the DM flag bit of low 

 
    11.  A method of operating a memory system, the method comprising: 
generating a second data error flag and a second DBI error flag based on second 
data, a second DBI flag, and a second parity, which are provided through a 
channel, and generating error-corrected third data and an error-corrected third 
DBI flag based on the second data error flag and the second DBI error flag;  
generating fourth data by determining whether a plurality of third data bits 
respectively corresponding to a plurality of DBI flag bits constituting the 
third DBI flag are inverted, based on the third data and the third DBI flag;  
and generating a DM flag indicating whether a write operation is performed on a 

data. 
 
    12.  The method of claim 11, wherein the generating of the DM flag 
comprises a first DM sub process and a second DM sub process, the second data 
includes a plurality of second data groups, and the first DM sub process 
comprises generating: a first pre-DM flag indicating whether the number of high 
logics of a plurality of bits included in each of the second data groups is at 
a boundary of a masking value;  and a second pre-DM flag indicating whether the 
number of high logics of the plurality of bits included in each of the second 
data groups is equal to or greater than the masking value. 
 

generating the DM flag bit based on the first pre-DM flag, the second pre-DM 
flag, the second data, and the second data error flag. 
 
    14.  The method of claim 13, wherein the second DM sub process comprises: 
generating the DM flag bit by determining whether the second pre-DM flag is 
corrected, based on the second data and the second data error flag, when the 
first pre-DM flag is high logic;  and generating the DM flag bit having the 
same logic as that of the second pre-DM flag when the first pre-DM flag is low 
logic. 
 
    15.  The method of claim 14, wherein, when the first pre-DM flag is high 

the same logic as that of the second pre-DM flag if an error does not exist in 
the plurality of bits constituting the second data group corresponding to the 
first pre-DM flag. 
 
    16.  The method of claim 14, wherein, when the first pre-DM flag is high 
logic and the second pre-DM flag is low logic, the second DM sub process 
comprises generating the DM flag bit of low logic if a bit in which an error 
occurs among the plurality of bits included in the second data group is high 
logic. 
 
    17.  The method of claim 14, wherein, when the first pre-DM flag is high 
logic and the second pre-DM flag is low logic, the second DM sub process 

occurs among the plurality of bits included in the second data group is low 
logic. 
 
    18.  The method of claim 14, wherein, when the first pre-DM flag is high 
logic and the second pre-DM flag is high logic, the second DM sub process 
comprises generating the DM flag bit of low logic if a bit in which an error 
occurs among the plurality of bits included in the second data group is high 
logic. 
 
    19.  The method of claim 14, wherein, when the first pre-DM flag is high 
logic and the second pre-DM flag is high logic, the second DM sub process 
comprises generating the DM flag bit of high logic if a bit in which an error 

logic. 
 
    20.  The method of claim 19, wherein the fourth data includes a plurality 
of fourth data groups, and the method further comprises: not performing the 
write operation on the fourth data group corresponding to the DM flag bit of 
high logic;  and performing the write operation on the fourth data group 
corresponding to the DM flag bit of low logic. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066.  The examiner can normally be reached on Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        3/1/2021